UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7102



JIMMY G. GILCHRIST, SR.,

                                           Petitioner - Appellant,

          versus


WILLIE WELDON, Warden of Lieber Correctional
Institution; CHARLES M. CONDON, Attorney Gen-
eral of the State of South Carolina,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Cameron McGowan Currie, District
Judge. (CA-98-2541-6-22AK)


Submitted:   February 24, 2000             Decided:   March 1, 2000


Before MOTZ and KING, Circuit Judges, and BUTZNER, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Jimmy G. Gilchrist, Sr., Appellant Pro Se.     Donald John Zelenka,
Chief Deputy Attorney General, Columbia,       South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jimmy G. Gilchrist, Sr., seeks to appeal the district court’s

order denying relief on his petition filed under 28 U.S.C.A. § 2254

(West 1994 & Supp. 1999).     We have reviewed the record and the

district court’s opinion accepting the recommendation of the mag-

istrate judge and find no reversible error.       Accordingly, we deny

a certificate of appealability and dismiss the appeal on the

reasoning of the district court.       See Gilchrist v. Weldon, No. CA-

98-2541-6-22AK (D.S.C. July 23, 1999).*         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                             DISMISSED




     *
       Although the district court's order is dated July 22, 1999,
the district court's records show that it was entered on the docket
sheet on July 23, 1999. Pursuant to Rules 58 and 79(a) of the
Federal Rules of Civil Procedure, it is the date that the order was
physically entered on the docket sheet that we take as the
effective date of the district court's decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                   2